Case: 16-11791       Document: 00514746706        Page: 1     Date Filed: 12/04/2018




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                   United States Court of Appeals
                                                                            Fifth Circuit


                                    No. 16-11791                          FILED
                                  Summary Calendar                 December 4, 2018
                                                                     Lyle W. Cayce
                                                                          Clerk
UNITED STATES OF AMERICA,

                                                 Plaintiff - Appellee

v.

MARTIN NAVARRO, also known as Marty,

                                                 Defendant - Appellant


                     Appeal from the United States District Court
                          for the Northern District of Texas
                                USDC No. 4:16-CV-879
                               USDC No. 4:13-CR-100-8


Before JOLLY, COSTA, and HO, Circuit Judges.
PER CURIAM: *
       Martin Navarro, federal prisoner # 46029-177, appeals the district
court’s denial of his 28 U.S.C. § 2255 motion challenging his guilty-plea
conviction     for     conspiracy    to    possess     with      intent       to       distribute
methamphetamine and his resulting 360-month sentence of imprisonment.
Navarro obtained a certificate of appealability (COA) from this court



       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 16-11791    Document: 00514746706     Page: 2    Date Filed: 12/04/2018


                                 No. 16-11791

authorizing him to appeal the issues whether the district court erred in
dismissing without an evidentiary hearing Navarro’s claim that counsel
rendered ineffective assistance by promising Navarro a maximum sentence of
15 years in prison.
      We review the district court’s factual findings for clear error and legal
conclusions de novo. United States v. Cavitt, 550 F.3d 430, 435 (5th Cir. 2008).
To prove that his counsel was ineffective, Navarro must show that counsel’s
performance was deficient and that his deficient performance prejudiced the
defense. Strickland v. Washington, 466 U.S. 668, 687 (1984).
      Although the declarations of Navarro, his wife, and his mother included
some specific details regarding the alleged promise, Navarro’s conduct,
including his sworn attestations at rearraignment, and the record refute the
assertions in the declarations. See United States v. Cervantes, 132 F.3d 1106,
1110 (5th Cir. 1998).    At rearraignment, Navarro confirmed that he had
discussed the Sentencing Guidelines with counsel, that he understood the
sentencing range and the statutory maximum term of 40 years in prison, and
that he was pleading guilty without a promise or assurance of any particular
sentence. As well, Navarro agreed that the facts contained in the written
factual basis were true and accurately described his conduct.          Navarro’s
“[s]olemn declarations in open court carry a strong presumption of verity” and
erect a “formidable barrier in subsequent collateral proceedings.”            See
Blackledge v. Allison, 431 U.S. 63, 73-74 (1977).         By contrast, counsel’s
declaration denying Navarro’s allegations comports with the record evidence.
      The declarations provided by Navarro are also insufficient to “show that
there is a ‘reasonable probability that, but for counsel’s errors, he would not
have pleaded guilty and would have insisted on going to trial.’” Lee v. United
States, 137 S. Ct. 1958, 1965 (2017) (quoting Hill v. Lockhart, 474 U.S. 52, 59



                                       2
    Case: 16-11791   Document: 00514746706     Page: 3   Date Filed: 12/04/2018


                                No. 16-11791

(1985)); see also Armstead v. Scott, 37 F.3d 202, 210 (5th Cir. 1994).       In
addition, the district court acted within its discretion in denying the motion
without an evidentiary hearing. Cervantes, 132 F.3d at 1110.
      Accordingly, the district court’s judgment is AFFIRMED.        Navarro’s
motion for the appointment of counsel is DENIED.




                                      3